                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                    PLAINTIFF

v.                                                                              No. 1:19CV151-SA-RP

JOB REYES RIVERA, ET AL.                                                                DEFENDANTS


                        ORDER GRANTING PLAINTIFF’S MOTION [2]
                          TO PROCEED UNDER A PSEUDONYM

        This matter comes before the court on the plaintiff’s motion [2] to proceed in this case under a

pseudonym. The case at bar involves allegations that the defendants improperly divulged the

plaintiff’s medical information. The Federal Rules of Civil Procedure do not make provision for

anonymous plaintiffs: “The title of the complaint must name all the parties; the title of other

pleadings, after naming the first party on each side, may refer generally to other parties.” Fed.

R. Civ. P. 10(a). In certain circumstances, however, courts have allowed plaintiffs to use

fictitious names:

        [W]here the issues involved are matters of a sensitive and highly personal nature, such
        as birth control, abortion, homosexuality or the welfare rights of illegitimate children
        or abandoned families, the normal practice of disclosing the parties’ identities yields to
        a policy of protecting privacy in a very private matter.

S. Methodist Univ. Ass’n of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 712 (5th Cir. 1979)

(internal quotations and citations omitted).

        In the Fifth Circuit, a court must consider three factors to determine if a party may proceed

anonymously:

        (1) plaintiffs seeking anonymity were suing to challenge governmental activity;

        (2) prosecution of the suit compelled plaintiffs to disclose information “of the utmost
        intimacy; ” and
        (3) plaintiffs were compelled to admit their intention to engage in illegal conduct,
        thereby risking criminal prosecution.

Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981). In this case, the plaintiff is challenging government

activity, and the plaintiff’s allegation is that the defendants improperly disclosed sensitive medical

information. Thus, the plaintiff meets the first two factors. He does not meet the third factor;

however, the test for anonymity is not a rigid one. Also, the plaintiff alleges that he has faced

embarrassment, ridicule, and threats of violence based upon disclosure of his medical information.

For these reasons, the plaintiff’s motion [2] to proceed under a pseudonym is GRANTED. The

Clerk of the Court is DIRECTED to alter the docket to reflect the plaintiff’s name as “John

Doe.” In addition, the court and parties will refer to the plaintiff from this point forward in the

proceedings as “John Doe.”

        SO ORDERED, this, the 27th day of March, 2020.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
